Citation Nr: 0115821	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rotoscoliosis.

2.  Evaluation of arthritis of the cervical spine, currently 
evaluated as 10 percent disabling.

3.  Evaluation of low back strain, currently evaluated as 10 
percent disabling.

4.  Evaluation of fracture of the distal phalanx of the left 
great toe, currently evaluated as noncompensable.

5.  Evaluation of fracture of the mid shaft proximal phalanx 
of the fifth digit of the right foot, currently evaluated as 
noncompensable.  

6.  Evaluation of left hallux avulsed with onychocryptosis 
(addressed as residuals of left foot injury), currently 
evaluated as noncompensable.

7.  Evaluation of vertigo, currently evaluated as 
noncompensable.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1993.  This case came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In an October 1993 rating decision, the RO granted 
service connection for arthritis of the cervical spine, 
fracture of the distal phalanx of the left great toe, 
fracture of the mid-shaft proximal phalanx of the right toe, 
left hallux avulsed with onychocryptosis, and vertigo and 
assigned noncompensable evaluations to all.  The RO also 
denied service connection for rotoscoliosis and low back 
strain.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in March 1995.  In an August 
1995 hearing officer's decision, service connection was 
granted for low back strain and the evaluation for arthritis 
of the cervical spine was increased to 10 percent.  In a 
January 1996 rating decision, the RO assigned a 10 percent 
evaluation for the veteran's low back strain.  The Board 
notes that although the RO, in a Supplemental Statement of 
the Case dated in September 2000, indicated that the 
veteran's service-connected fracture of the left great toe 
was assigned a 10 percent evaluation, the RO, in the reasons 
and bases section of this document correctly stated that the 
evaluation for the fracture of the left great toe was 
noncompensable.


REMAND

In his substantive appeal, VA Form 9, Appeal to the Board, 
received by the RO in February 1997, the veteran indicated 
that he wished to appeal personally at a hearing before a 
member of the Board.  In a June 1997 statement, the veteran 
requested that the hearing be canceled.  However, in a March 
2001 VA Form 119, Report of Contact, the veteran's 
representative referred to the February 1997 appeal as a 
request for a hearing before a Member of the Board.  In May 
2001, the Board sent the veteran a letter requesting 
clarification of the hearing request.  In a letter received 
at the Board in June 2001, the veteran clarified that he 
wanted a hearing before a Member of the Board at the RO.

In view of the foregoing, this case is REMANDED for the 
following actions:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  A copy of the notice to 
the veteran and his representative of the 
scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


